Exhibit 99.1 RLJ ENTERTAINMENT REPORTS FINANCIAL RESULTS FOR THE QUARTER ENDED JUNE 30, 2016 SILVER SPRING, MD – August 15, 2016 – RLJ Entertainment Inc., (“RLJ Entertainment,” “RLJE” or “the Company”) (NASDAQ: RLJE), today announced financial results for the quarter ended June 30, 2016. Highlights Highlights and significant events for the three months ended June 30, 2016 and 2015 are as follows: · The Acorn TV paid subscriber base increased 111.9% from 151,000 as of June 30, 2015, to 320,000 as of June30, 2016. · Revenues from our Direct-to-Consumer segment, which primarily consists of our proprietary SVOD channels, increased 88.8% to $4.1million. After costs of sales and operating expenses, our Direct-to-Consumer segment contributed $1.1million of income from continuing operations for the current period compared to a loss from continuing operations of $0.4million for the same period last year. · Total revenues declined 20.9% to $15.8million.The decrease was driven by a decrease in our Wholesale revenues resulting from us having fewer releases.Despite lower revenues, gross profit increased by 39.8% to $4.8million. · Gross margin increased to 30.2% compared to 17.1% during the same period last year.This improvement in gross margin is primarily attributable to the growth of our proprietary SVOD channels, which deliver a higher profit margin. · Our loss from continuing operations improved by $0.9million to $2.8million primarily due to our improved gross margin offset by a $0.4million increase in stock-based compensation. Our net loss improved by $0.4million to $0.2million. · Adjusted EBITDA declined by $1.5million to a loss of $1.3million. The decline is due to relatively higher investments in content during a period of lower revenues and lower content amortization. Highlights and significant events for the six months ended June 30, 2016 and 2015 are as follows: · Revenues from our Direct-to-Consumer segment, which primarily consists of our proprietary SVOD channels, increased 79.0% to $7.6million. After costs of sales and operating expenses, our Direct-to-Consumer segment contributed $2.0million of income from continuing operations for the current period compared to a loss from continuing operations of $1.1million for the same period last year. · Total revenues declined 17.2% to $33.5million. The decrease was driven by a decrease in our Wholesale revenues resulting from us having fewer releases. Despite lower revenues, gross profit increased by 44.4% to $9.9million. · Gross margin increased to 29.4% compared to 16.9% during the same period last year. This improvement in gross margin is primarily attributable to the growth of our proprietary SVOD channels, which deliver a higher profit margin. · Selling, general and administrative expenses (or SG&A) decreased by 6.8%, which is primarily attributable to a $1.4million decrease in selling expenses. This decrease is due to lower revenues and lower theatrical-release expenses. · Our loss from continuing operations improved by $4.1million due to our improved gross margin and lower selling expenses. Our net loss increased by $2.5million primarily due to the change in fair value of stock warrants and other derivatives. · Adjusted EBITDA declined by $2.3million to a loss of $3.8million. The decline is due to relatively higher cash investments in content during a period of lower revenues and lower content amortization. 1 · Cash flows from operations improved by $11.0million, to a $2.1million source of cash for the six months ended June30, 2016 compared to a use of cash of $9.0million for the same period last year. Robert L. Johnson, Chairman ofRLJ Entertainment stated, "I am excited about the continued growth of RLJ Entertainment’s proprietary streaming channels which have become a significant and strategic part of our business model.Through the acquisition of exclusive and high-quality content, we are pleased with the growth in our streaming channels Acorn TV and UMC.While improving our margins remains a priority for management, we are focused on continuing to increase our content acquisitions for the business.”
